Citation Nr: 0926437	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for grand mal seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to 
October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April and August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In March 2005, the Veteran 
testified before the undersigned Acting Veterans Law Judge 
during a video conference hearing at the RO.  A transcript of 
this hearing is of record.  In August 2006 and December 2007, 
the Board remanded the matter for additional development.  

In June 2009, by means of his representative, the Veteran has 
alleged entitlement to service connection for depression, a 
left hand disability and individual unemployability as due to 
his service-connected grand mal seizures.  These matters are 
accordingly referred to the RO for the appropriate 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claim.  Specifically, there appears to 
be some additional pertinent medical records that have yet to 
be associated with the claims file.  A review of record 
reveals that the Veteran has applied for disability benefits 
for his seizure disability from the Social Security 
Administration (SSA) (see February 2003 VA treatment record) 
and the Veteran's representative has requested that these 
records be associated with the claims folder (see June 2009 
Informal Hearing Presentation).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that, where VA has 
notice that the Veteran is receiving disability benefits from 
SSA since and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Baker 
v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 
67 (1996).   Accordingly, any pertinent private medical 
records and the Veteran's SSA records should be obtained.

In addition, the Veteran's representative has stated that the 
Veteran cannot work or legally drive because of his service-
connected seizure disorder.  The Court has clearly indicated 
that any reference to loss of work, no matter how minimal, 
raises the possibility of extra-schedular consideration 
because the question of an extra-schedular rating is a 
component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996), citing Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996) (the Board is obligated 
to consider the applicability of the extra-schedular rating 
regulation).  Development of the evidence in the matter of 
whether referral for extra-schedular consideration is 
indicated is incomplete.  The Veteran has not been provided 
with notice of the information or evidence necessary to 
substantiate the assignment an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b).  Thus, the Board finds that 
additional notice and readjudication of the claim is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies of 
any decision regarding any claim for SSA 
disability benefits and copies of the record 
upon which any such claim was decided.  If 
those records are unavailable because they 
have been lost or destroyed, it should be so 
noted in the claims file.

2.  Thereafter, undertake any and all 
development deemed necessary for compliance 
with the VA's duties to notify and assist 
regarding the Veteran's claim for an initial 
rating in excess of 20 percent for grand mal 
seizures based on extra-schedular criteria.  
This should be followed by an adjudication of 
the Veteran's claim for initial schedular and 
extra-schedular rating in excess of 20 percent 
for grand mal seizures, based on all the 
evidence of record and all governing criteria.  
If so warranted, referral of the matter 
regarding extra-schedular consideration should 
be made to the VA's Under Secretary for 
Benefits or the VA's Director of the 
Compensation and Pension Service.  If the 
benefit sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

